Per Curiam:

Plaintiff asks for a review of trial errors without presenting either a case-made or a bill of exceptions. He brings a transcript of the record, and puts into it what is claimed to be a transcript of the evidence, with exceptions, and the rulings of the court. There is no certificate of the stenographer that the transcript of his notes attached to the record is true and correct, and not being authenticated as the statute requires it cannot be considered. (Laws 1905, ch. 320, § 1.) There being nothing before us for review, the proceeding is dismissed.